         Case 1:18-cv-12058-RGS Document 29 Filed 10/09/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE                      )
COMMISSION,                                  )
                Plaintiff                    )
                                             )
               v.                            )                No. 18-cv-12058-RGS
                                             )
Roger Knox et al.,                           )
                                             )
                       Defendants            )



                     MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL
       Counsel for the defendant Roger Knox moves this Court for leave to file under seal

Exhibit A to the affidavit of Philip G. Cormier in support of the defendant’s motion to modify

this Court’s temporary restraining order.

       As grounds for this motion, counsel states that the exhibit to be filed is a bank record

from counsel’s firms’s IOLTA account. As such, the exhibit contains private information that

cannot ethically be publicly disclosed and made available on PACER. The record is partially

redacted in order to protect the firm’s confidential account information.

       Wherefore, counsel requests leave to submit under seal Exhibit A to the Cormier

Affidavit.

                                                       Respectfully submitted

                                                       By his attorney,

                                                       /s/ Philip G. Cormier
                                                       Philip G. Cormier
                                                       Good Schneider Cormier & Fried
                                                       83 Atlantic Avenue


                                                 -1-
         Case 1:18-cv-12058-RGS Document 29 Filed 10/09/18 Page 2 of 2



                                                      Boston, MA 02110
                                                      (617) 523-5933


                                  CERTIFICATE OF SERVICE

       I, Philip G. Cormier, do hereby certify that this document has been filed electronically via

this Court’s electronic case filing system (“ECF”),and will be served electronically upon the

parties identified in the Notice of Electronic Filing (“NEF”) this 9th day of October, 2018.



                                                      /s/ Philip G. Cormier




                                                -2-
